Citation Nr: 1715790	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  08-08 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from July 1965 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case was previously before the Board in December 2011, at which time the Board remanded it for additional development.  The requested development was completed, and thereafter, the Board denied service connection for a hip disorder in a March 2014 decision.  The Veteran subsequently appealed this issue to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion for remand to vacate the Board's decision on this issue and remand the Veteran's claim for readjudication.  In a November 2014 Order, the Court granted the joint motion, and remanded this appeal to the Board for readjudication.  

In April 2015, the Board again remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA medical examination.  The action specified in the April 2015 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a bilateral hip disability, which he has related to a fall that occurred in July 1965.  

Service treatment records document that the Veteran did fall down some steps in July 1965 and reflect continued treatment for low back pain thereafter.  Specifically, in a March 1966 treatment record, the Veteran complained of back pain radiating into his hip.  However, no disability of the hips was diagnosed and remaining service treatment records are absent for any further complaints, symptoms, or diagnoses of a hip disability, to include degenerative changes in the hips.  Indeed, January 1967 and January 1969 examinations revealed no evidence of hip problems, and the Veteran specifically denied arthritis and bone or joint deformities in January 1969.  The Veteran indicated he had a history of swollen or painful joints, but the physician's summary indicated that the swollen joints referred to the Veteran's history of swelling of his knees since childhood.  

After separation from service, there is no evidence of any complaints of or treatment for a hip condition within one year of service.  VA treatment records from March 2006 through August 2009 show the Veteran repeatedly complained of bilateral hip pain.  However, monthly orthopedic testing from March 2006 through September 2006 describes the Veteran's hips as within normal limits.  VA records from 2011 and 2012 also reflect the Veteran's report of bilateral hip pain. 

An October 2012 Disability Benefits Questionnaire (DBQ) for hip and thigh conditions resulted in a diagnosis of mild degenerative joint disease of the bilateral hips.  X-rays revealed marginal osteophyte formation at the lateral and cephalad portion of the acetabular rim, as well as very mild enthesopathic changes involving the lesser trochanters bilaterally.  The Veteran did not have ankylosis of either hip joint, and there was normal strength in the hips bilaterally.  The examiner also did not find malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The Veteran reported bilateral hip pain and difficulty completing daily activities involving bending and lifting.  

The examiner opined that the Veteran's hip disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted the only mention of hip pain the service treatment records in 1966 but explained that the Veteran's service treatment records do not show actual hip joint pathology on either side.  The examiner also stated that the Veteran's separation examination and medical history report were negative for hip pathology or complaints related to either hip. 

Moreover, the examiner indicated that the Veteran's hip disability was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected chronic lumbar strain.  The examiner explained that there was no medical evidence to support that a lumbar spine strain causes hip osteoarthritis.  

In May 2016, another VA examiner opined that "there is no objective medical evidence in the medical literature establishing a direct cause and effect between the lumbar IVDS and radiculopathy as a cause or result of mild bilateral hips degenerative arthritis which is most likely due to age."  Unfortunately, this rationale does not clearly address the issue of aggravation.  Accordingly, remand for a new medical opinion is required.

Accordingly, the case is REMANDED for the following action:

1. The RO should refer the Veteran's claims folder to an orthopedic specialist for a VA medical opinion.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's bilateral hip disability is permanently aggravated (worsened) by his service connected lumbar spine disability.

A complete rationale for the opinion should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

